DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed June 23, 2021.

Drawings
The objection to the drawings under 37 CFR 1.83(a) has been withdrawn due to the amendment filed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  
Abstract 
The present invention relates to a module that has a lower component of a module (1) having a material (3) in which at least one first structural element (4) is embedded, and an upper component of a module (2) having a material (3) in which at least a second 


Allowable Subject Matter
Claims 1, 3, 5-7, 9-10 and 17-19 are allowed.

The following is an examiner’s statement of reasons for allowance:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the independent claims, such as the configuration of elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The following patents are cited to further show the state of the art with respect to module structures:
Chen (US 9,107,290 B1)			Chen et al. (US 2014/0103488 A1)
Chen et al. (US 2018/0226363 A1)	Hsiao et al. (US 2013/0256836 A1)
Hung et al. (US 2018/0226378 A1)	Lai e al. (US 2016/0358889 A1)
Nair et al. (US 10,483,250 B2)		Wang (US 2014/0367850 A1)
We et al. (US 2016/0035664 A1)		Yu et al. (US 2017/0301650 A1)
Yu et al. (US 10,056,351 B2)		Yu et al. (US 10,490,540 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





IMS
September 8, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822